                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                       Plaintiff,

        v.                                              Case No. 18-CR-143

WAHEBA ISSA DAIS,
a/k/a Hind Salah Eddin,

                        Defendant.
______________________________________________________________________________

                       SENTENCING MEMORANDUM
______________________________________________________________________________

        Waheba Issa Dais has been convicted of attempting to provide material support to

ISIS, a crime she accomplished through repeated hacking and identity theft. Dais became

an influential voice in ISIS’s online echo chamber, grooming others to follow ISIS and

using her prominent position to urge others to conduct attacks. For these serious crimes,

the United States submits that a Guidelines sentence of 20 years, to be followed by a life

term of supervised release, is appropriate.

   I.        ISIS and Its Online Supporters

        ISIS is a foreign terrorist organization that, since 2013, has claimed credit for

numerous terrorist activities. These terrorist activities are part of ISIS’s broader goal of

forming an Islamic state or “caliphate” in Iraq and Syria. Dais, inspired by this mission,

has pledged her allegiance to ISIS on numerous occasions. Indeed, for the avoidance of




             Case 2:18-cr-00143-LA Filed 04/29/20 Page 1 of 17 Document 41
any doubt, Dais has explained: “#Caution. When I publish any statement I completely

believe in it. I was and I continue to be on the doctrine of the Islamic State.” PSR ¶ 13.

       As this Court is aware, the doctrine to which Dais has sworn allegiance is a violent

one. In the years (2015 - 2017) leading up to the offense conduct in this case, ISIS was

conducting “individual executions . . . more or less continually, and mass executions

every few weeks.” Graham Wood, THE ATLANTIC, What ISIS Really Wants (available at

https://www.theatlantic.com/magazine/archive/2015/03/what-isis-really-

wants/384980/); see also United States v. Lutchman, 910 F.3d 33, 36-37 (2d Cir. 2018)

(“Lutchman pledged his allegiance to ISIL and stated his intention to ‘spill the blood’ of

nonbelievers.”); United States v. Van Haften, 881 F.3d 543, 543 (7th Cir. 2018) (“Van Haften

fits the typical profile of a terrorist: he believes that ISIS is fighting a holy war against

America—a war that will culminate in the establishment of a global caliphate.”). ISIS has

killed countless people, and seeks, without exaggeration, the destruction of the United

States of America. See, e.g., United States v. Suarez, 893 F.3d 1330, 1332 (11th Cir. 2018)

(“When the FBI arrested Harlem Suarez, he had already declared allegiance to the Islamic

State of Iraq and al-Sham (ISIS), attempted to recruit others to join him in destroying the

United States”); Doe v. Mattis, 889 F.3d 745, 749 (D.C. Cir. 2018) (ISIS “controls territory

in Iraq and Syria, and has perpetrated and aided terrorism there and around the world,

killing several thousand civilians, including American aid workers and journalists.”);

United States v. Khusanov, 731 F. App’x 19 (2d Cir. 2018) (noting that ISIS has a “history of

particularly violent conduct” and “target[s] members of the United States armed forces

serving abroad and encourage[s] terrorist acts within this country”) (citation omitted).

                                             2

         Case 2:18-cr-00143-LA Filed 04/29/20 Page 2 of 17 Document 41
ISIS perpetrated hellish levels of violence; to this, Dais was drawn and sought to

contribute.

       Dais’s contributions occurred online: She was, from at least 2017 until her arrest in

mid-2018, a prolific online promoter of ISIS and a source of information on how to commit

ISIS-related attacks around the world. In connection with this sentencing, Dr. Lorenzo

Vidino has prepared the attached expert report, which explains that pro-ISIS online

propaganda like that disseminated by Dais is a vital part of ISIS’s recruitment and

radicalization strategy. Vidino Rpt. 4-13. While many ISIS supporters in America simply

enter the “radicalization echo chamber” online and follow others there, Dais herself was

not just a passive online follower of pro-ISIS material. Vidino Rpt. 17-18. To the contrary,

Dais was a “node,” one of the “leading voices that enjoy a prominent status within the

larger community.” Vidino Rpt. 9. Specifically, Dr. Vidino explains how Dais was an

active “recruiter” who groomed others to accept ISIS’s vile ideology, connected people as

a “travel agent” to others she claimed to know in Syria, and acted as a “devil on the

shoulder.” Vidino Rpt. 9, 17-18.

       Dais was “particularly effective” in her recruiting, Vidino Rpt. 17, and had many

regular followers who would track her from one hacked account to the next. As Dais

described it, she made “friends” on Facebook “hoping that Allah will guide at least one”

to support ISIS. PSR ¶ 15. To those followers, Dais disseminated a huge amount of online

content. She was a sophisticated writer who took on the geo-political issues of the day;

she even penned a “book” entitled “The Ray of the Caliphate” that discussed the geo-

political issues relevant to ISIS in 2017 with the goal of “defend[ing] and clear[ing] the

                                             3

         Case 2:18-cr-00143-LA Filed 04/29/20 Page 3 of 17 Document 41
name of the Caliphate from any suspicion.” That book focused on current affairs of

interest to ISIS worldwide, including the “attack by Brother Omar Mateen in Orlando,

USA,” which Dais praised as “no doubt a well-deserved one.” 1

       Dais often justified ISIS’s actions and strategies by relying on her own

interpretation of religious doctrine, and exhorted her followers that all true Muslims were

obliged to support ISIS. For example, posts like the following were typical for her:

        God has ordered us to kill the Pagans, all Pagans, without discriminating
        among them. Don’t be deceived by claims that this person is a civilian or
        that person is military. God did not describe the polytheists and say “the
        fighters” among them. He said to fight them as they fight us. Do not be
        deceived into believing that those who bow to evil and the brotherhood of
        apostasy are Muslims and victims of slander. They are not Muslims nor
        victims of slander. God said of them: “until they pay the Jizya with willing
        submission, and feel themselves subdued” [Qur’an 9:29]. By God, is there
        one Christian who has paid the Jizya by his own hand and felt himself
        subdued?

Relatedly, some of Dais’s harshest criticism was reserved for Muslims who did not

support ISIS.

       These are just a few examples of the hundreds, and perhaps thousands, of statements

that reflect Dais’s efforts to guide her followers to ISIS. As described by Dr. Vidino, Dais’s

online activities “are not just those of a simple ISIS sympathizer but, rather, of an ISIS

recruiter” – “arguably … a fairly skilled and experienced one.” Vidino Rpt. 17. Dais’s




1Omar Mateen was an American mass murderer and domestic terrorist who killed 49
people and wounded 53 others in a mass shooting at the Pulse gay nightclub in
Orlando, Florida, on June 12, 2016.
                                              4

         Case 2:18-cr-00143-LA Filed 04/29/20 Page 4 of 17 Document 41
“charismatic persona online made her actions even more effective,” and her level of

influence was “substantially greater than most U.S. online sympathizers.” Id.

          Dais was not only a sophisticated “node” in the online “radicalization echo

chamber,” she was also an accomplished hacker and identity-thief. In order to conceal

her identity and avoid being shut down by Facebook, Dais hacked into dozens of

Facebook accounts, taking them over from unwitting victims and changing the profile

picture, friends list, and display name. She taught others how to hack in order to support

ISIS, and she posted a video of her hacking technique online. That conduct, committed in

order to facilitate a terrorism offense, was a separate crime punishable by a five-year

mandatory sentence. See 18 U.S.C. § 1028A(a)(2).

   II.       Dais’s Instructions and Encouragement Regarding Pro-ISIS Attacks

          Dais’s online support of ISIS was not limited to geo-political and religious

commentary or recruitment propaganda. To the contrary: A startling proportion of her

online conversations, and the information she disseminated, incented “lone wolves” to

commit violent pro-ISIS attacks. In this respect, Dais “acted as a quintessential ‘devil on

the shoulder’” who pushed her “online interlocutors to carry out attacks.” Vidino Rpt.

12, 18.

          In addition to the hacked Facebook accounts, Dais maintained private “channels”

on Telegram, an encrypted social media platform. PSR ¶ 29. On those Telegram channels,

Dais compiled detailed information about explosives, biological weapons, and other

means of committing attacks. She shared links to these channels with selected followers,

including followers who asked for or needed information about how to conduct violent

                                             5

            Case 2:18-cr-00143-LA Filed 04/29/20 Page 5 of 17 Document 41
pro-ISIS attacks. She told followers that she maintained “[l]essons in making explosives

and everything related to Lone Wolves.” PSR ¶ 25. The complete list of files she

maintained and shared on Telegram follows:

      Machine Gun Family (1)
      Machine Gun Family (2)
      Machine Gun Family (3)
      Machine Gun Family (6)
      Ambush _ Military Protection Group_ 2
      How to climb building ladders---4
      War ofMines08
      Grenades 09
      2018-05-03_18-22-39 Shu'a' al-Khilafah [Ray of the Caliphate]
      2018-05-03_23-06-02 Shu'a' al-Khilafah [Ray of the Caliphate]
      2018-05-09 15-38-28 Ricin Poison
      Wadiidiab-8 [Valley of the Wolves]
      Secrets of Lock Picking 1
      Clash Weapons
      Anti-Aircraft weapons
      Target Inferences
      Security and Intelligence - Sword of Justice
      Retreat
      Targets Inside Cities
      Black Gunpowder
      Safe House
      Training_ on_ Kalashnikov_ 3 _ Prox [Peroxide Acetone]
      Jamming Smart Weapons and Repeal
      Secret Inspection (Setting fires on)
      Bombing Using Mobile Phones
      White Snow [Peroxide Acetone]
      The Guard and Guarding
      Explosive Belt Custom-made Pockets
      Follow the Convoy
      Advanced Course for Preparing Technicians
      Military Knife
      Topography
      Explosive Charges
      Shaped Charges
      Magnetic Bombs
      Security Operations
      Operations (Communications)

                                           6

         Case 2:18-cr-00143-LA Filed 04/29/20 Page 6 of 17 Document 41
Sniper(s)
Secret Meetings
Sensitive or Prefix Explosives
Explosives _ in_ Foreign _ Markets_ and_ Accessories
The Memorandum ( 5)
The March
Fire and Movement
Explosive Belts Mechanism
Security of the Pursuer
Sniper rifles and preparation
Wind _effect _ on _ the _ Shooter_ on_ moving _ Targets
Preparing Explosive Charges
Training to aim
Manufacturing a Cordite Charge
Steps in Manufacturing an Explosive Charge
Learn How to Build a Shaped Charge
Successful Guerilla War
Specific for Novice Fighters
Steps to Manufacturing Explosive Charges
Defense of A Company
City Defenses
Guide _ to _ Identifying _ Explosive _ Charges
Light Machine Guns
Destruction Series of the Cross - Unloaded
Ricin Poison
A Primitive Way of Manufacturing an Explosive Charge
Simple Methods of Preparing Charges and Bombs
A Simple Method of Manufacturing Charges
Simple Methods of Building an Explosive Charge
Highly Explosive Charges
Pipe Bomb
A Highly Explosive Charge
Science of Military Tactics - Modified
On the Method_ of Explosives _ Most Effective Magnetic Bombs
Idea to Launch Shock Container Bombs
Fighting in the Forests
Shooting Tanks
Silencer 1
Silencer 4
Silencer 6
Silencer
Potassium Chlorate 2
How _ to Move _ in Building _ Areas _ 2

                                  7

  Case 2:18-cr-00143-LA Filed 04/29/20 Page 7 of 17 Document 41
      Triple Explosive Nitroglycerine
      Bomb Summary Manual
      Pre-Detention Phase
      Pistols wadiidiab (2) [Valley of the Wolves]
      Pistols wadiidiab
      Knowing the Range and Building Machine Guns
      Confronting Detentions
      Abu Zubaidah's Security Encyclopedia
      Encyclopedia of Poisons 2
      Potassium and Sodium Nitrates
      Jihadi _ Tips _ and Thoughts _ to Increase the Outcome of the Operations
      Is Quantity (27 poison 3) from any substance toxic?

      Dais also posted detailed information and videos on Facebook about topics like

how to build an explosive vest or make TNT. For example, she repeatedly posted a video

containing a “practical lesson to prepare TNT.” PSR ¶ 21. The video shows a masked

instructor explaining how to make TNT, both in theory and then in a lab. Throughout the

lesson, chanting in the background says:

        Blow them up and slaughter them wherever they are, and expel them,
        disperse them and squeeze them in a corner. Do not have mercy on them
        because they are the siblings of pigs and monkeys; so reject them and
        eradicate them. Destroy the land of Zionists and do not hold any truce
        with them. Open your ears to the people who came to rescue you and open
        your hearts to them.

FBI experts have analyzed this video and determined that it demonstrates a viable

method of preparing TNT. Several of Dais’s followers thanked her for the video. In a

subsequent conversation, one Facebook user then asked Dais about how to make black

pepper explosives; Dais responded within minutes with instructions. (‘0411 Facebook

account, 357-60).




                                           8

         Case 2:18-cr-00143-LA Filed 04/29/20 Page 8 of 17 Document 41
       Dais thus maintained an encyclopedia of “lone-wolf” tactics. She was eager to

share this information with others, and expressly encouraged her followers to undertake

attacks using the information she provided. For example, she posted to Facebook

statements like this one:

       So now we come to the topic of selecting targets. God did not ask us to
       fight against only the leaders of the unbelievers. He included them all in
       the battle. There are none among them who are lowly or lords unless they
       worship God alone who has no partners. So a believer in the one God who
       targets Christians with whatever strength he is able to gather is not
       restricted by any conditions that require him to target the leaders. We
       know that the leaders among the unbelievers all have heavy guards and
       they probably use airplanes when they travel. Does this mean we give up
       on the Jihad and our raids until a believer can behead the dictator? What
       about the others, their oppressive financial institutions, intelligence, and
       media organizations? Will they be left alone? Are they free to wander
       about and enjoy themselves because the head of unbelief is inaccessible?
       Don’t act on an impulse (people who follow their impulses are led astray).
       If your cowardice keeps you from the Jihad, do not be demoralized.
       #Hind_Salah_Al-Din

       Dais’s private conversations were of the same nature. In communication with an

undercover FBI employee, Dais suggested targets (street festivals, churches), shared the

materials she had gathered on Telegram, and specifically suggested that the undercover

use her information to build a pressure-cooker bomb like the one used at the Boston

Marathon or prepare the poison ricin. Conversations like these were not limited to the

undercover agent. Dais also discussed attacks, and shared her encyclopedia of

information, with numerous Facebook followers who had nothing to do with law

enforcement. Dais discussed an attack in France with follower O.G., talked about

improved methods to create explosive vests with A.O., had a detailed discussion with

                                             9

         Case 2:18-cr-00143-LA Filed 04/29/20 Page 9 of 17 Document 41
A.K. about obtaining the precursor materials for bombs, and advised E.A.R. about how

to build explosives. And these are only examples of Dais’s numerous online exchanges.

       Whether any of Dais’s followers acted on her advice and successfully committed

a terrorist attack is unknown. At least one of Dais’s Facebook followers, Mustafa Mousab

Alowemer, was arrested and charged last year when law enforcement thwarted his plot

to bomb the Legacy International Worship Center in Pittsburgh, Pennsylvania, in support

of ISIS. See United States v. Alowemer, W.D. Pa. 19-CR-219, Dkt. # 3 (Complaint), Dkt. # 18

(Indictment). Alowemer distributed instructions on assembling a bomb to conduct this

attack, and purchased supplies, including acetone, batteries, ice packs, and nails. Id. He

is now facing charges of attempting to provide material support to ISIS (18 U.S.C.

§ 2339B(a)(1)) and distributing information pertaining to the manufacture or use of

explosives (18 U.S.C. §§ 842(p)(2)(A) and 844(a)(2)).

       Cases like Alowemer’s demonstrate how online enticement and information-

sharing supports real-world attacks and violence. Dais compiled and shared an

encyclopedia of real information to support terrorist attacks. She devoted a huge amount

of time and her considerable talents to being a “devil on the shoulder” for lone-wolf

terrorists. Vidino Rpt. 17-18. These actions were inherently dangerous, and they implicate

the Material Support statute’s raison d’etre. Section 2339B “criminalizes a range of conduct

that may not be harmful in itself but that may assist, even indirectly, organizations

committed to pursuing acts of devastating harm.” United States v. Farhane, 634 F.3d 127,

148 (2d Cir. 2011). As the Supreme Court has stated, “[t]he material-support statute is, on

its face, a preventive measure—it criminalizes not terrorist attacks themselves, but aid

                                            10

        Case 2:18-cr-00143-LA Filed 04/29/20 Page 10 of 17 Document 41
that makes the attacks more likely to occur.” Holder v. Humanitarian Law Project, 561 U.S.

1, 35 (2010). Dais’s actions directly implicate these concerns and, therefore, merit a

substantial sentence.

   III.      Dais’s Nature & Characteristics

          To the Government’s knowledge, there is no dispute about any of the facts above.

The only question in this case is why Dais did what she did. During questioning after her

arrest, Dais indicated that she supported ISIS because she was “bored,” and suggested

she was not serious about what she was doing. PSR ¶ 29. The overwhelming volume of

Dais’s online postings and communications, and their level of detail concerning how to

commit attacks, belies that suggestion. Dais was online day and night, working tirelessly

to gather and disseminate pro-ISIS information, and generating her own persuasively-

written content. It is difficult to square those facts with boredom or fooling around.

          More tellingly, Dais herself described what she was doing, and why, in postings

online. In January of 2018, for example, she wrote and posted on Facebook a sermon of

sorts, entitled “The Media Role of Supporters”:

          Let no one doubt that a war is being waged on our Caliphate on all levels
          and in every way possible, such as military, pulpits, media, channels,
          newspapers, and even on social media websites. … The Caliphate State
          has paid attention and given enormous weight to this aspect by
          establishing a radio station, a number of magazines, and a news agency to
          confront the Crusader propaganda. Also, Allah facilitated His worshipers
          to carry the banner of support on the social media websites. These helped
          the Caliphate State to disseminate its audio and video releases, speeches,
          magazines, the speeches of its emirs and scholars despite the fact they
          were exposed to media deletion and hampering. However, they are
          steadfast because of Allah’s grace despite the setback suffered by some


                                               11

           Case 2:18-cr-00143-LA Filed 04/29/20 Page 11 of 17 Document 41
        while others lost their track. The supporters and their publications
        breathed deadly poison into the veins of the infidel coalition, because
        supporters of the elite type became prominent, and they were able to
        withstand all efforts of blackout and media misleading. Thus, they related
        the truth about the Caliphate State and the reality of the international
        conflict that is raging. Therefore, it became imperative for the supporter
        to be on a high level of intelligence and have a broad vision. So as the
        channels host those they call experts, analysts, and experts, to terrorize the
        viewer, the supporter must also have the same attributes with a powerful
        diction and analyses that go above and beyond, not to say that he must lie,
        Allah forbid. …

        The supporter’s analyses must be powerful and his rendering the news
        must contain words that convey power and panic to terrorize the enemies
        of Allah. The use of words, idioms and proper phrases at the proper time
        will cause panic to the enemy as it happened during Christmastime and
        how the world lived in a state of intense panic. We witnessed how the
        world went on analyzing and analyzing, bringing guest experts in order
        to analyze a leaflet, a picture, or a design by one of the supporter. This is
        how a supporter should be. It is not a matter of delivering the news and
        that is all. The news item will get lost among the enormous amounts of
        daily news. A supporter must have sharp-witted words and analyses. He
        should not say we should be realistic. Yes indeed, we are realistic because
        we adhere to Allah's promise. Their crowds and mobilization forces do
        not frighten us. He who holds fast to the rope of Allah, Allah is sufficient
        for him. #Hind Salah - al-Din

      Dais herself thus described the same phenomenon described in Dr. Vidino’s

report: online supporters, like Dais, are central to ISIS’s strategy. Dais deliberately

molded herself into the type of online supporter – a “groomer,” “travel agent,” and “devil

on the shoulder” – that ISIS needed. She wrote about the same topic in her “book,” adding

that many online supporters are unable to immigrate to the Islamic State itself, but that:

        thanks to God they became Lone Wolves that no one knows about,
        awaiting their chance to attack their prey and kill as many of God’s

                                             12

        Case 2:18-cr-00143-LA Filed 04/29/20 Page 12 of 17 Document 41
      enemies as he wishes as well as terrorize countries that used to call
      themselves great and turn the security of some countries into a nightmare
      in minutes and panic that might last for a long time also destroying their
      economies and leaves them in confusion and a state of constant emergency
      not knowing when, where and how the next attack will come from.

These were the “lone wolves” to whom Dais explicitly and purposefully directed her

attack-related information.

      Dais considered stopping, but rejected it, as she felt her support of ISIS was too

important. On December 23, 2017, for example, Dais posted comments criticizing other

Muslims who “claim that the Islamic State is a production of the United States, the Jews

or even the Persians.” (Facebook SW Return 266). The same day, Dais engaged in a

conversation with another user about the value of Facebook in supporting ISIS. Dais

stated, “Many times I think about closing my Facebook account permanently. However

by doing so I will betray my state as I can’t go fight for it.” (Facebook SW Return 263).

The other user agreed, stating “When Allah guided me to leave the religion of the Shiites

to the light of Islam, I decided to support my religion and my state with all the possible

means. Be it in the real or virtual worlds. Because of this blue world [Facebook] I became

a Muslim, and converted 19 other people. Some of them lone wolves. We are terrifying

the Shiites by the words and pictures we’re posting.” (Facebook SW Return 263-64). On

December 25, Dais posted an image of the ISIS flag with the comment

“#We_Will_Conquer_It, against the will of America and tyrant leaders, and the flag of

punishment will be mounted on the Aqsa mosque.” (Facebook SW Return 230-31). The




                                           13

        Case 2:18-cr-00143-LA Filed 04/29/20 Page 13 of 17 Document 41
same day, Dais posted a statement encouraging people to join ISIS, signing it

“hind_Salah_Edin.” (Facebook SW Return 231-32).

         The best way to understand Dais’s support for ISIS is to look at her own

explanations, offered before she was arrested and facing sentencing in this case. Those

explanations reflect that Dais was intelligent, deliberate, and dedicated to supporting ISIS

by facilitating “lone-wolf” terrorist attacks.

   IV.        Recommended Sentence

         As the PSR explains, Dais’s conduct leads to a Guidelines calculation of 292–365

months, which exceeds the statutory maximum penalty of 20 years for one count. PSR

¶ 90. If Dais were convicted of both counts of the Indictment, the Guidelines would not

be limited by the single count’s statutory maximum, and she would be facing the actual

Guidelines range of 24-plus years to 30-plus years. Thus, the 20-year statutory maximum

recommended here falls below the potential Guidelines range she could have faced.

         That is especially relevant because the sentence imposed must avoid unwarranted

disparities with other similar cases. 18 U.S.C. § 3553(a)(6). The government highlights

below cases in which defendants received statutory maximum sentences for convictions

under § 2339B for providing material support to foreign terrorist organizations. Congress

subsequently increased the statutory maximum penalty for this crime from 15 years to 20

years, which underscores its seriousness.

         •    Abdella Tounisi, 13-CR-328 (N.D. Ill.): Tounisi made plans to travel to Syria to
              join Jabhat al-Nusrah, a militant terrorist group associated with al-Qaida.
              Tounisi visited a purported recruitment website for Jabhat al-Nusrah and
              emailed the listed contact person, who was an FBI agent. Tounisi was arrested
              at O’Hare International Airport attempting to board a flight to Turkey. Tounisi

                                                 14

             Case 2:18-cr-00143-LA Filed 04/29/20 Page 14 of 17 Document 41
            pled guilty to one count of Attempting to Provide Material Support to ISIS and
            was sentenced to the statutory maximum of 15 years.

       •    Abdurasul Hasanovich Juraboev and Akhror Saidakhmetov, 15 CR 95
            (E.D.N.Y.): Juraboev and Saidakhmetov were roommates who sought to travel
            to ISIS-controlled territories. Juraboev and Saidakhmetov were eventually
            apprehended: Saidakhmetov after attempting to board a flight to Turkey, and
            Juraboev after purchasing a ticket for a flight to Turkey. Both defendants pled
            guilty to one count of Conspiracy to Provide Material Support to ISIS and were
            each sentenced to the statutory maximum of 15 years.

       •    Alla Saadeh, 15 CR 0558 (D.N.J.): Saadeh assisted his brother in attempting to
            join ISIS by paying for his ticket to Jordan. Saadeh also wished to join ISIS
            himself. Saadeh pled guilty to one count of Attempting to Provide Material
            Support to ISIS and was sentenced to the statutory maximum of 15 years.

       •    Adam Dandach, 14 CR 109 (C.D. Cal.): Dandach made plans to travel to ISIS-
            controlled territory, purchased a ticket to fly from Orange County to Turkey,
            and was arrested at the John Wayne International Airport. Dandach pled guilty
            to one count of Attempting to Provide Material Support to ISIS and passport
            fraud and was sentenced to 15 years’ incarceration, including the statutory
            maximum of 15 years on the Section 2339B charge.

       The government makes its sentencing recommendation cognizant of the fact that

this Court imposed sentences of 66 months for Yosvany Padilla-Conde and 84 months for

Jason Ludke, who were convicted of attempting to join ISIS. See United States v. Ludke, 16-

CR-175. Those sentences were, if not the shortest, among the very shortest sentences ever

imposed by any federal court on a non-cooperator defendant who had violated the

material support for a foreign terrorist organization statute. Hence, those sentences are

outliers and do not provide a benchmark by which to measure unwarranted disparities.

       In all events, Dais’s conduct is far more aggravated than Padilla-Conde and

Ludke’s. Their conduct lasted a relatively brief period of time and was interrupted before

they left the United States. By contrast, Dais devoted months of her life, day and night, in


                                             15

           Case 2:18-cr-00143-LA Filed 04/29/20 Page 15 of 17 Document 41
direct contact with ISIS supporters and individuals who were vulnerable to her

persuasion. The full impact of her conduct cannot be measured, but, as Dr. Vidino

explains, Dais attained a “position of influence” and urged numerous people to engage

in hate-inspired murder. This warrants a far higher sentence than Padilla-Conde and

Ludke received.

   V.      Supervised Release

        The PSR is mistaken in stating that the maximum term of supervised release is

three years. PSR ¶ 92-93. Under U.S.S.G. § 5D1.2(a), the term of supervised release “may

be up to life” for the terrorism crimes listed in 18 U.S.C. § 2332b(g)(5)(B), “the commission

of which resulted in, or created a foreseeable risk of, death or serious bodily injury to

another person.” 18 U.S.C. § 2339B is one of the crimes listed in 18 U.S.C. § 2332b(g)(5)(b).

Thus, Dais may be given a life term of supervised release.

        As the PSR indicates, Dais may be deported after serving her sentence.

Nonetheless, it would be advisable to impose a life term of supervised release to ensure

that Dais never returns to terrorist activity in the United States.

        In addition, the United States recommends that the Court impose an additional

condition of supervised release that does not appear in the PSR. Because Dais’s offense

was committed via her use of social media on the Internet, it would be appropriate to

impose a condition to monitor and restrict her use of the Internet and social media.

Similar restrictions on the use of computers and the Internet have been imposed in child

exploitation cases. Specifically, the Court should impose conditions that (a) prohibit Dais

from having access to any device that is not approved by USPO; and (b) require computer

                                             16

         Case 2:18-cr-00143-LA Filed 04/29/20 Page 16 of 17 Document 41
monitoring software to be installed on all devices to which the defendant has access, with

that software restricting access to social media.

   VI.      Conclusion

         For the reasons stated above, the Court should impose a Guidelines sentence of

20 years to be followed by a life term of supervised release.

         Dated at Milwaukee, Wisconsin, this 29th day of April, 2020.

                                          Respectfully submitted,

                                          s/Matthew D. Krueger
                                          MATTHEW D. KRUEGER
                                          United States Attorney
                                          GREGORY J. HAANSTAD
                                          Assistant United States Attorney
                                          Attorneys for Plaintiff
                                          United States Attorney’s Office
                                          517 E. Wisconsin Avenue
                                          Milwaukee, WI 53202
                                          (414) 297-1700
                                          Fax: (414) 297-1738
                                          matthew.krueger@usdoj.gov




                                             17

          Case 2:18-cr-00143-LA Filed 04/29/20 Page 17 of 17 Document 41
